ICJ_171_ArbitralAward1899_GUY_VEN_2020-12-18_JUD_01_PO_02_FR.txt.                      498 	




                             OPINION DISSIDENTE DE M. LE JUGE ABRAHAM



                        1. A mon grand regret, je ne suis pas en mesure de souscrire à la
                     conclusion à laquelle parvient la majorité de mes collègues dans la pré-
                     sente affaire, à savoir qu’il existe un titre de compétence permettant à la
                     Cour de connaître du différend entre le Guyana et le Venezuela, qui est
                     essentiellement un différend territorial, dont elle a été saisie par la requête
                     unilatérale du Guyana.
                        2. Selon l’arrêt, la compétence de la Cour résulte de la combinaison de
                     trois éléments. Le premier est le paragraphe 1 de l’article 36 du Statut, qui
                     étend la compétence de la Cour « à tous les cas spécialement pré-
                     vus … dans les traités et conventions en vigueur ». Le deuxième est le
                     paragraphe 2 de l’article IV de l’accord de Genève du 17 février 1966, qui
                     lie les deux Parties à la présente instance, accord qui, selon son intitulé,
                     tend « à régler le différend relatif à la frontière entre le Venezuela et la
                     Guyane britannique ». Le paragraphe 2 de l’article IV dudit accord pré-
                     voit que si, à une certaine date, les parties ne sont pas parvenues à s’en-
                     tendre sur le choix d’un des moyens prévus à l’article 33 de la Charte des
                     Nations Unies en vue de régler leur différend, « [elles] s’en remettront,
                     pour ce choix, à un organisme international compétent sur lequel [elles] se
                     mettront d’accord, ou, [si elles] n’arrivent pas à s’entendre sur ce point, au
                     Secrétaire général de l’Organisation des Nations Unies ». Enfin, le troi-
                     sième chaînon du raisonnement de la majorité est constitué par la lettre
                     du Secrétaire général en date du 30 janvier 2018, adressée aux deux Par-
                     ties, par laquelle le Secrétaire général faisait savoir que, sur la base du
                     paragraphe 2 de l’article IV de l’accord de Genève, il avait « retenu la
                     Cour internationale de Justice comme prochain moyen d’atteindre cet
                     objectif » (à savoir le règlement du différend).
                        3. Ces trois éléments combinés suffisent-ils pour conférer à la Cour
                     compétence pour connaître du différend opposant les deux Etats voisins,
                     sur la requête unilatérale de l’un d’entre eux ? Je ne le pense pas, et je vais
                     expliquer pourquoi.
                        4. Je commencerai par mentionner tous les points du raisonnement
                     développé par la majorité avec lesquels je suis en accord. Cela me permet-
                     tra ensuite de mettre le doigt sur le moment précis à partir duquel je ne
                     me sens plus capable d’adhérer à ce raisonnement.
                        5. En premier lieu, il n’est pas douteux — et il n’est d’ailleurs pas
                     contesté — que lorsque le Secrétaire général (de l’époque) a commencé à
                     exercer la responsabilité que lui confère le paragraphe 2 de l’article IV de
                     l’accord, soit en 1983, les conditions prévues par cet instrument étaient
                     remplies. La commission mixte prévue par l’accord n’était pas parvenue à
                     définir les termes d’une solution du différend dans les quatre ans suivant

                     47




4 Ord_1205.indb 90                                                                                     20/12/21 15:50

                     499 	sentence arbitrale du 3 octobre 1899 (op. diss. abraham)

                     la date de l’accord, et, dans le délai prévu à partir du rapport final de la
                     commission, les deux parties n’étaient pas parvenues à s’entendre « sur le
                     choix d’un des moyens de règlement prévus à l’Article 33 de la Charte des
                     Nations Unies ». Il revenait donc au Secrétaire général (les parties ne
                     s’étant pas non plus entendues sur le choix d’un organisme international
                     à cette fin) de choisir l­ui-même l’un des moyens de règlement prévus à
                     l’article 33. C’est ce que fit le Secrétaire général, après d’amples consulta-
                     tions, en 1990, en choisissant la procédure des bons offices.
                        6. En deuxième lieu, une fois constaté l’échec de la procédure des bons
                     offices, après de très longs et patients efforts en vue de rapprocher les
                     parties, soit au début de l’année 2018, il n’est pas discutable que le Secré-
                     taire général avait le pouvoir en vertu du paragraphe 2 de l’article IV de
                     l’accord de Genève, de choisir « un autre des moyens stipulés à l’­Ar-
                     ticle 33 ».
                        7. Le choix du Secrétaire général s’étant porté, par sa lettre du 30 jan-
                     vier 2018, sur la Cour internationale de Justice, on est conduit à ce stade
                     du raisonnement à aborder deux questions sur lesquelles, les Parties étant
                     en désaccord, la Cour prend parti dans le présent arrêt : la Cour interna-
                     tionale de Justice est-elle au nombre des moyens de règlement qu’il était
                     loisible au Secrétaire général de choisir ? Dans l’affirmative, le Secré-
                     taire général pouvait-il choisir cette Cour sans avoir préalablement eu
                     recours sans succès aux autres moyens énumérés à l’article 33 de la
                     Charte ? Sur ces deux points, je suis en accord avec la position adoptée
                     par l’arrêt.
                        8. L’article 33 de la Charte, auquel renvoie l’article IV de l’accord,
                     mentionne, on le sait, comme moyens de régler les différends qui peuvent
                     survenir entre Etats, la négociation, l’enquête, la médiation, la concilia-
                     tion, l’arbitrage, le règlement judiciaire, le recours aux organismes ou
                     accords régionaux, ainsi que tout « autre moyen pacifique » choisi par les
                     parties. On trouve donc, dans l’énumération de l’article 33, le « règlement
                     judiciaire ». Le recours à la Cour internationale de Justice étant une des
                     modalités du « règlement judiciaire », et même, dans le contexte de la
                     Charte, la principale, je ne vois aucune raison de considérer que le Secré-
                     taire général était empêché de choisir la Cour comme moyen adéquat
                     pour régler le différend entre le Guyana et le Venezuela. C’est ce que dit
                     l’arrêt, que j’approuve pleinement sur ce point.
                        9. Par ailleurs, rien dans le libellé du paragraphe 2 de l’article IV de
                     l’accord, qui dispose que si un moyen choisi par le Secrétaire général ne
                     permet pas de régler le différend, le Secrétaire général « choisira un autre
                     des moyens stipulés à l’Article 33 … et ainsi de suite, jusqu’à ce que le
                     différend ait été résolu ou jusqu’à ce que tous les moyens … envisagés
                     dans la Charte aient été épuisés » — je reviendrai plus loin sur cette for-
                     mulation —, n’oblige le Secrétaire général à suivre un ordre particulier
                     dans le choix des moyens successifs entre lesquels il peut choisir. J’en
                     déduis que le Secrétaire général est libre quant à l’ordre de ses choix, et
                     qu’il pouvait donc, ainsi qu’il l’a fait en janvier 2018, choisir la Cour
                     comme moyen de règlement du différend, alors même qu’il n’avait préala-

                     48




4 Ord_1205.indb 92                                                                                    20/12/21 15:50

                     500 	sentence arbitrale du 3 octobre 1899 (op. diss. abraham)

                     blement pas eu recours à certains autres moyens mentionnés à l’article 33,
                     tels que la conciliation ou l’arbitrage. La seule obligation que le para-
                     graphe 2 de l’article IV de l’accord impose au Secrétaire général — pour
                     autant qu’il accepte d’exercer la fonction qui lui est confiée — est de choi-
                     sir un nouveau moyen de règlement chaque fois que le moyen précédem-
                     ment choisi n’a pas permis d’aboutir à une solution, « et ainsi de suite »,
                     comme le dit l’accord. En somme, j’estime, comme la majorité de la Cour,
                     que le Secrétaire général a exercé les fonctions dont il a été investi par le
                     paragraphe 2 de l’article IV sans encourir le moindre reproche.
                        10. Enfin, pour en finir avec les points à propos desquels je suis d’ac-
                     cord avec la majorité, je suis d’avis que le choix par le Secrétaire général
                     d’un moyen de règlement n’est pas une simple recommandation dépour-
                     vue d’effet contraignant, mais qu’il engendre pour les deux parties en
                     cause des obligations. A cet égard, les termes de l’article IV de l’accord
                     me paraissent suffisamment clairs. A défaut de conclusion positive sur la
                     solution du différend au sein de la commission mixte, les parties « choisi-
                     ront sans retard » (en anglais : « shall without delay choose ») l’un des
                     moyens de règlement énoncés à l’article 33. Si elles n’y parviennent pas
                     dans les trois mois, elles « s’en remettront, pour ce choix » (en anglais :
                     « shall refer the decision as to the means of settlement ») ou bien à un
                     organisme international qu’elles désigneront d’un commun accord, ou
                     bien, à défaut, au Secrétaire général. Tout indique donc que le choix, par
                     le Secrétaire général, d’un moyen de règlement constitue une décision qui
                     impose aux parties certaines obligations.
                        11. La majorité de la Cour a estimé que l’ensemble des éléments qui
                     précèdent suffisait à fonder la compétence de la Cour pour connaître de la
                     requête du Guyana. Tel n’est pas mon avis. C’est une chose de dire que le
                     choix d’un moyen — en l’occurrence le règlement judiciaire — par le
                     Secrétaire général crée des obligations pour les parties ; c’est autre chose
                     que de voir dans le paragraphe 2 de l’article IV de l’accord, combiné avec
                     la décision du Secrétaire général, l’expression du consentement des deux
                     Parties au règlement de leur différend par la Cour.
                        12. Comme le rappelle à juste titre l’arrêt, la compétence de la Cour
                     repose sur le consentement des parties, et, s’il est vrai que ce consente-
                     ment n’est pas soumis à l’observation d’une forme déterminée, « [l]a Cour
                     doit toutefois s’assurer qu’il existe une manifestation non équivoque de la
                     volonté des parties au différend d’accepter de manière volontaire et indis-
                     cutable sa compétence » (par. 113). Je ne crois pas que ce soit le cas en
                     l’espèce.
                        J’observe d’abord que, si l’on met à part pour un instant le règlement
                     judiciaire, tous les autres moyens que le Secrétaire général est susceptible
                     de choisir dans la liste de l’article 33 imposent, pour être efficaces, une
                     entente entre les parties postérieurement à la décision du Secrétaire géné-
                     ral. Même l’arbitrage, qui possède en commun avec le règlement judi-
                     ciaire la caractéristique d’aboutir à une décision juridiquement
                     contraignante réglant le différend, ne pourrait déboucher sur un règle-
                     ment, dans le cas où le Secrétaire général aurait choisi un tel moyen, qu’à

                     49




4 Ord_1205.indb 94                                                                                   20/12/21 15:50

                     501 	sentence arbitrale du 3 octobre 1899 (op. diss. abraham)

                     la condition que les parties négocient et concluent un compromis sans
                     lequel la procédure arbitrale ne pourrait être mise en œuvre. Autrement
                     dit, si le Secrétaire général avait choisi l’arbitrage, les parties auraient été
                     selon moi tenues de négocier de bonne foi un compromis permettant le
                     règlement de leur différend et conférant compétence à cette fin à un tribu-
                     nal arbitral ; mais la décision du Secrétaire général, quoique obligatoire
                     pour les parties, n’aurait pas constitué elle-même la base de compétence
                     d’un organe arbitral, lequel aurait tenu sa compétence de l’accord subsé-
                     quent entre les parties.
                        13. Il n’y a pas de raison à mes yeux qu’il en aille autrement dans le cas
                     présent, celui du choix du règlement judiciaire par le Secrétaire général.
                        Certes, il existe une différence évidente entre les deux situations : alors
                     que le tribunal arbitral doit être créé par l’accord des parties, et sa com-
                     pétence délimitée par cet accord, la Cour n’a le plus souvent besoin, en
                     pratique, d’aucun instrument supplémentaire (autre que son Statut et son
                     Règlement) pour pouvoir exercer sa compétence sur la base d’une requête
                     unilatérale. Mais pour importante que soit cette différence en pratique,
                     elle ne change rien quant à la question centrale du consentement des par-
                     ties. Je ne vois pas, dans les termes du paragraphe 2 de l’article IV de
                     l’accord, l’expression non équivoque d’un consentement des parties à la
                     compétence de la Cour, mais seulement l’acceptation par elles de l’idée
                     que leur différend est susceptible de trouver in fine sa solution par la voie
                     du règlement judiciaire.
                        14. A juste titre, la Cour indique qu’en vertu du paragraphe 2 de l’ar-
                     ticle IV « les Parties ont accepté l’éventualité que le différend soit réglé par
                     cette voie [la voie judiciaire] » (arrêt, par. 82). Jusqu’à ce point je suis
                     d’accord, mais c’est à mes yeux insuffisant pour établir le consentement
                     des Parties à la juridiction.
                        J’ajoute qu’en l’espèce un compromis entre les Parties postérieurement
                     à la décision du Secrétaire général aurait été particulièrement utile pour
                     délimiter l’objet du différend soumis à la Cour, qui ne l’est pas clairement
                     par l’accord de Genève l­ui-même.
                        15. Si la Cour, dans le présent arrêt, trouve dans l’accord l­ui-même le
                     consentement des Parties à sa compétence, dès lors que le Secrétaire géné-
                     ral a choisi la Cour comme moyen de règlement, c’est — principale-
                     ment — parce qu’elle accorde une importance primordiale à l’objet et au
                     but de l’accord en vue d’interpréter c­ elui-ci.
                        La démarche est en elle-même parfaitement légitime, et l’arrêt rappelle
                     à bon droit que les articles 31 et 32 de la convention de Vienne sur le droit
                     des traités reflètent les règles du droit international coutumier en matière
                     d’interprétation des traités.
                        16. Mais je suis en désaccord avec la Cour en ce qui concerne la
                     manière dont elle comprend l’objet et le but de l’accord de Genève. Selon
                     l’arrêt, l’accord vise à mettre en place un mécanisme de règlement du dif-
                     férend tel que, une fois l’ensemble des dispositions de l’accord complète-
                     ment et correctement appliquées, ce différend trouvera nécessairement
                     une solution. La Cour s’appuie notamment, à cet égard, sur le titre de

                     50




4 Ord_1205.indb 96                                                                                      20/12/21 15:50

                     502 	sentence arbitrale du 3 octobre 1899 (op. diss. abraham)

                     l’accord, qui présente ce dernier comme « tendant à régler le diffé-
                     rend … relatif à la frontière ». Elle en déduit qu’il convient d’écarter toute
                     interprétation de l’accord qui aurait pour effet de permettre que, une fois
                     l’accord complètement mis en œuvre, le différend subsiste — sans avoir
                     pu être réglé — et donner, au contraire, la préférence à une interprétation
                     qui garantisse que, au terme du processus, le différend sera réglé. Voilà
                     pourquoi elle estime devoir écarter toute interprétation qui subordonne-
                     rait la mise en œuvre du règlement judiciaire à un « nouveau consente-
                     ment des Parties » postérieurement à la décision du Secrétaire général :
                     c’est qu’une telle exigence (qui supposerait la conclusion d’un compromis
                     ou toute autre forme d’expression du consentement) « serait contraire … à
                     l’objet et au but de l’accord, qui consistent à garantir le règlement définitif
                     du différend » (arrêt, par. 114).

                        17. Je pense pour ma part que, s’il est tout à fait évident qu’en concluant
                     l’accord de Genève les parties ont entendu favoriser le règlement de leur
                     différend, et permettre d’atteindre un tel règlement dans toute la mesure
                     du possible, elles n’ont pas cherché à mettre en place un mécanisme
                     contraignant visant à garantir qu’un tel règlement sera obtenu, par la
                     négociation si possible, par la voie judiciaire au besoin. Elles n’ont donc
                     pas entendu donner par avance leur consentement au règlement judiciaire.
                        Plusieurs dispositions de l’accord de Genève indiquent très clairement,
                     à mes yeux, que les parties ont accepté l’éventualité que la mise en œuvre
                     de l’accord n’aboutisse pas nécessairement au règlement de leur différend.
                        18. Il s’agit d’abord du paragraphe 1 de l’article IV, qui prévoit que
                     c’est normalement aux parties elles-mêmes de choisir un des moyens de
                     règlement pacifique énoncés à l’article 33 de la Charte, dans le cas où la
                     commission mixte n’a pas réussi à parvenir à une solution du différend. Si
                     les parties se mettent d’accord sur le choix d’un des moyens autres que le
                     règlement judiciaire (par exemple la médiation ou la conciliation), la mise
                     en œuvre subséquente du moyen ainsi choisi peut échouer à permettre
                     d’atteindre un règlement du différend : l’accord de Genève aura alors été
                     complètement appliqué, et le différend subsistera. L’hypothèse d’une
                     absence de règlement même après une mise en œuvre complète de l’accord
                     a donc été parfaitement envisagée par les parties.
                        Au cas d’espèce, les Parties à l’accord ne se sont pas entendues sur le
                     choix d’un moyen, et c’est donc le paragraphe 2 de l’article IV qui a
                     trouvé à s’appliquer, avec cette particularité que, dans le cadre de ce
                     mécanisme, le Secrétaire général ne doit pas se borner à choisir un moyen,
                     mais, si ­celui-ci échoue, en choisir un autre « et ainsi de suite ».
                        19. Mais même le paragraphe 2, tel que je le comprends, envisage et
                     accepte l’hypothèse que le différend puisse ne pas être réglé au terme du
                     processus.
                        Il y est indiqué, en effet, que le choix successif des moyens de règlement
                     par le Secrétaire général doit se faire : « ainsi de suite, jusqu’à ce que le
                     différend ait été résolu ou jusqu’à ce que tous les moyens de règlement
                     pacifique envisagés dans la Charte aient été épuisés ». Si l’intention des

                     51




4 Ord_1205.indb 98                                                                                     20/12/21 15:50

                      503 	sentence arbitrale du 3 octobre 1899 (op. diss. abraham)

                      parties avait été de donner par avance leur consentement au règlement
                      judiciaire, le libellé du paragraphe 2 de l’article IV se serait achevé sur les
                      mots « ait été résolu ». En effet, le dernier membre de phrase (« ou jusqu’à
                      ce que tous les moyens de règlement … aient été épuisés ») est dépourvu
                      de tout effet utile si l’interprétation que retient la Cour — suivant en cela
                      le Guyana — est correcte. Si les parties ont donné, par la conclusion
                      même de l’accord, leur consentement au règlement judiciaire, et puisque
                      le Secrétaire général est tenu de choisir successivement, au besoin, tous les
                      moyens mentionnés à l’article 33, dont le règlement judiciaire, il en résulte
                      qu’au terme du processus le différend aura nécessairement été résolu. Par
                      suite, si le texte du paragraphe 2 s’était arrêté après « ait été résolu », il
                      aurait eu exactement le même sens que celui que lui attribue la Cour dans
                      le présent arrêt : cela signifie que la Cour tient pour sans effet le dernier
                      membre de phrase du paragraphe 2, elle le néglige. C’est que cette der-
                      nière partie laisse nettement entendre qu’il est possible, dans l’esprit des
                      rédacteurs de l’accord, qu’au terme du processus le différend pourrait
                      subsister ; elle ne cadre donc pas avec la définition de l’objet et du but de
                      l’accord que retient la Cour, à savoir la mise en place d’un mécanisme
                      permettant d’aboutir nécessairement au règlement du différend.
                         L’arrêt tente de répondre à cette objection dans son paragraphe 86.
                      Mais il le fait en des termes dont la clarté — avec le respect que je dois à
                      mes collègues — n’est pas la principale qualité, et qui ne peuvent que
                      laisser le lecteur perplexe.
                         20. En fin de compte, si je considère attentivement l’ensemble des argu-
                      ments que retient la Cour pour conclure que les Parties ont consenti à sa
                      compétence pour connaître de leur différend sur la base de la requête uni-
                      latérale de l’une d’elles, je ne suis pas convaincu. Je ne trouve pas dans
                      l’accord de Genève la manifestation non équivoque d’un tel consente-
                      ment. Je pense que la Cour aurait dû décliner sa compétence.

                      (Signé) Ronny Abraham.




                      52




4 Ord_1205.indb 100                                                                                     20/12/21 15:50

